Honorable Charles Murphy Director Texas Aeronautics Commission P. O. Box 12607 Capitol Station Austin, Texas 78711
Re: Responsibility for maintenance of airports constructed in state parks.
Dear Mr. Murphy:
You inform us that the Texas Aeronautics Commission has constructed airports at Lake Whitney State Park and at Falcon State Park. See generally V.T.C.S. art. 46c-6, subdiv. 10 (Aeronautics Commission may make grants to state agencies for airport construction). The airstrips are in need of maintenance. You ask which state agency is responsible for the maintenance of airports constructed in state parks with funds appropriated to the Texas Aeronautics Commission.
The Parks and Wildlife Code places all state parks under the control and custody of the Parks and Wildlife Department. Sec. 13.001. The department has authority to prepare and revise a statewide plan for the development of the state's outdoor recreation resources, to develop, operate, and maintain outdoor facilities, and to improve and equip park sites. Secs. 13.002, 13.003. The operation, maintenance, and improvement of state parks is to be financed from the general revenue fund, the state parks fund, other funds authorized by law, and donations received for that purpose. Sec. 13.004. The Parks and Wildlife Department informs us that it has in the past performed minor repairs and maintenance on the airstrips. We believe the department has the authority and responsibility to maintain park facilities, including airstrips, from funds available for that purpose.
The fact that the Parks and Wildlife Department rather than the Texas Aeronautics Commission has the responsibility to maintain the airstrips does not imply a requirement that the department continue to maintain the facilities after it determines the airstrips are no longer needed.
 SUMMARY
The Department of Parks and Wildlife is responsible for the maintenance of airports constructed in state parks.
Very truly yours,
John L. Hill Attorney General of Texas
APPROVED:
David M. Kendall First Assistant
C. Robert Heath Chairman Opinion Committee